ICJ_084_EastTimor_PRT_AUS_1995-06-30_JUD_01_PO_03_FR.txt. 129

OPINION INDIVIDUELLE DE M. RANJEVA

Si la Cour doit être approuvée lorsqu'elle rappelle que le droit des
peuples à disposer d'eux-mêmes est un des principes essentiels du droit
international contemporain ayant le caractère d’un droit absolu oppo-
sable erga omnes et fait droit à l’exception australienne selon laquelle la
requête du Portugal obligerait à se prononcer sur les droits et les obliga-
tions de l’Indonésie, je regrette néanmoins que la présente affaire n’ait
pas conduit la Cour à analyser l'étendue et les limites de la jurisprudence
de l’Or monétaire pris à Rome en 1943. Il aurait été approprié de dégager
la véritable économie générale de l’arrêt de 1954 pour qu'aucun doute ne
subsiste sur les questions de compétence à une période où le recours à la
juridiction de la Cour reçoit un appui de plus en plus large de la commu-
nauté internationale. Cette démarche aurait eu une vertu d’autant plus
pédagogique qu’elle pouvait être utilement complétée par une analyse
minutieuse de la requête du Portugal, à partir d’un examen de l’objet de
la demande de cet Etat. Une telle amélioration n'aurait pas affecté le dis-
positif de l’arrêt rendu par la Cour en la présente instance.

I. ANALYSE DE LA JURISPRUDENCE DE L’OR MONÉTAIRE

Le caractère consensuel de la juridiction internationale interdit à la
Cour de statuer sur les intérêts juridiques d’un Etat qui n’a pas exprimé
de manière évidente son consentement à la compétence juridictionnelle.
Tel est le principe de base qu’a rappelé l’arrêt de 1954. Dans la présente
espèce, était-il nécessaire pour la Cour de statuer, de manière préalable,
par application de la jurisprudence de l’Or monétaire, sur la licéité de la
présence de l’Indonésie sur le Territoire du Timor oriental? Tel est le pro-
blème crucial. A cette question l’arrêt répond de manière positive par
l'affirmation de pétitions de principe, alors qu’il aurait peut-être été pré-
férable de se demander dans quelle mesure l’analyse de la structure du
raisonnement de la Cour tant en 1954 qu’en 1992 dans l’affaire de Cer-
taines terres à phosphates à Nauru (Nauru c. Australie) permettait de
conclure à la validité ou non de la transposition de la jurisprudence de
POr monétaire. .

En 1954, la phrase conclusive de l'arrêt doit être rappelée:

«En l’espèce, les intérêts juridiques de lAlbanie seraient non seu-
lement touchés par une décision, mais constitueraient l’objet même
de ladite décision. En pareil cas, le Statut ne peut être considéré

43
130 TIMOR ORIENTAL (OP. IND. RANJEVA)

comme autorisant implicitement la continuation de la procédure en
Pabsence de l’Albanie.» (C.I.J. Recueil 1954, p. 32.)

Cette conclusion s’explique par l’enchaînement logique des proposi-
tions qui structurent les termes du raisonnement de la juridiction. La
séquence en est ainsi établie: la réponse à la question de la responsabilité
éventuelle de l’Albanie vis-à-vis de l'Italie, proposition déterminante,
conditionnait dans un second temps l'éventualité de la réponse à la ques-
tion de la dévolution définitive de lor albanais, fond du litige. Autrement
dit, la proposition déterminante portait sur une question de droits per-
sonnels subjectifs régissant des rapports réciproques entre deux sujets de
droit tandis que la question principale portait sur un point de droit réel
objectif: la dévolution de l’or. Dans ces conditions, il était impossible à
une juridiction de nature consensuelle de statuer sur une question de
droits subjectifs sans le consentement de toutes les parties en cause: la
décision en la matière aurait défini soit par la voie d’un acte constitutif
soit par la voie d’un acte déclaratif la consistance des droits et obligations
régissant les rapports entre les parties.

En 1992, dans l’affaire de Certaines terres à phosphates à Nauru, on
peut se demander, à la lecture de l’alinéa conclusif, si l’on n’est pas en
présence d’un revirement de jurisprudence:

«Dans la présente affaire, toute décision de la Cour sur l'existence
ou le contenu de la responsabilité que Nauru impute à l’Australie
pourrait certes avoir des incidences sur la situation juridique des
deux autres Etats concernés, mais la Cour n’aura pas à se prononcer
sur cette situation juridique pour prendre sa décision sur les griefs
formulés par Nauru contre l’Australie. Par voie de conséquence, la
Cour ne peut refuser d'exercer sa juridiction.» (C.I.J. Recueil 1992,
p. 261-262.)

Le problème de l’arrêt de 1992 porte sur une exception préliminaire
relative au jus standi ut singuli de Y Australie comme partie défenderesse
dans un contentieux de responsabilité, c’est-à-dire dans un cadre de droit
subjectif. Malgré les accords de mandat ou de tutelle qui définissaient la
situation juridique des relations entre les trois puissances mandataires ou
tutélaires, la Cour n’a pas jugé nécessaire de statuer préalablement sur les
problèmes juridiques relatifs aux relations entre: le Royaume-Uni, l’Aus-
tralie et la Nouvelle-Zélande.

L'analyse de ces propositions amène à rappeler les éléments pertinents
à ia compréhension de la décision par laquelle est accepté l'exercice de sa
compétence par la Cour. En premier lieu, l’objet même de l'arrêt porte
sur l'obligation pour f’Australie de répondre devant la Cour des viola-
tions alléguées de ses obligations de puissance mandataire puis tutélaire;
autrement dit, on est confronté à une question qui touche au fond le droit
de la procédure mais qui ne met pas en cause le contenu matériel d’un
droit subjectif qui porterait sur les relations juridiques entre les trois
parties. En second lieu, sur le plan de l’objet même des droits procédu-

44
131 TIMOR ORIENTAL (OP. IND. RANJEVA)

raux, l’acte de saisine de la Cour a pour effet d'imposer aux différents
acteurs impliqués, qu’il s'agisse des parties ou de la Cour, un régime
général et impersonnel, c’est-à-dire un régime de droit objectif; en d’autres
termes, les liens de droit résultant de la saisine de la Cour ne sont pas de
nature contractuelle ou subjective, puisque les modifications proposées par
les parties à une affaire ont leur source dans l’article 101 du Règlement.

Aussi est-ce le caractère objectif des rapports de droit qui existent entre
les acteurs du procès, rapports nés de l’acte de saisine, qui explique, au
stade de la phase préliminaire, le fait que la Cour n’a pas jugé nécessaire
de transposer la jurisprudence de Or monétaire dans la mesure où celle-
ci exigeait que fût tranché au préalable un différend mettant en cause un
Etat absent.

Dans la présente affaire, la structure de la requête portugaise suppose
que les données du litige qui ont donné lieu à un accord de principe de la
part des Parties litigantes portent sur une question de droit objectif oppo-
sable erga omnes: le statut de territoire non autonome reconnu au Timor
oriental et le droit du peuple de Timor à l’autodétermination. Aussi, sur
le plan logique, se trouve-t-on face à l’hypothèse inverse de celle envi-
sagée dans l’Or monétaire. Cette observation amène à se demander s’il
était suffisant de se référer purement et simplement au principe énoncé
dans ledit arrêt.

Dans l’affaire des Activités militaires et paramilitaires au Nicaragua et
contre celui-ci (Nicaragua c. Etats-Unis d'Amérique), d’ailleurs, la Cour
n’a-t-elle pas déjà rappelé les limites intrinsèques de la portée de la juris-
prudence de l’Or monétaire en ces termes:

«Les circonstances de l’affaire de l’Or monétaire marquent vrai-
semblablement la limite du pouvoir de la Cour de refuser d’exercer
sa juridiction; aucun des pays mentionnés en la présente espèce ne
peut être considéré comme étant dans la même situation que l’Alba-
nie dans cette affaire, au point que sa présence serait véritablement
indispensable à la poursuite de la procédure.» (Arrêt du 26 no-
vembre 1984, C.J. Recueil 1984, p. 431, par. 88.)

Une décision préalable au sens où on l’entend dans l’arrêt rendu en
l'affaire de l’Or monétaire s’imposerait, me semble-t-il, lorsque cette déci-
sion préalable a pour objet des droits subjectifs, c’est-à-dire des droits
portant sur la situation juridique d’un Etat qui n’a pas consenti à la com-
pétence ou qui ne comparaît pas devant la Cour. Le même principe
peut-il être transposé dans des hypothèses où la décision préalable porte
sur une question de droit objectif, opposable erga omnes. La question ne
peut plus être évitée depuis que le jus cogens relève de l’ordre du droit
positif. La difficulté tient au fait que par nature les règles de droit objectif
transcendent l’ordre des règles conventionnelles et que le contentieux de
droit objectif met en cause les intérêts juridiques des Etats tiers. La règle
de POr monétaire a-t-elle pour objet de limiter le domaine de la compé-
tence ratione juris de la Cour aux seuls contentieux de droits subjectifs ?

45
132 TIMOR ORIENTAL (OP. IND. RANJEVA)

La référence sans explication à la jurisprudence de l’Or monétaire laisse
ouvertes trop de questions pour qu’elle puisse satisfaire aux exigences
d’une bonne administration de la justice, la prévisibilité des décisions
judiciaires étant un des éléments de celle-ci; cette observation vaut
d’autant plus que les mêmes résultats auraient pu être obtenus et ren-
forcés sur la base de l’analyse même de la requête du Portugal.

II. OBJET DE LA REQUÊTE DU PORTUGAL

Un examen minutieux de l’objet de la requête du Portugal, à mon avis,
n’imposait pas à la Cour de statuer au préalable sur la licéité de l’entrée
et du maintien de l’Indonésie sur le Territoire du Timor oriental; une telle
démarche aurait, également, abouti à la conclusion selon laquelle la Cour
ne pouvait exercer la compétence qu’elle tient de l'acceptation par le Por-
tugal et l’Australie de la juridiction de la Cour par le jeu de Particle 36,
paragraphe 2, du Statut.

Le Portugal poursuit simultanément trois objectifs: en premier lieu, la
préservation du droit du peuple de Timor oriental à l’autodétermination;
en second lieu, la «nullification» des obligations stipulées par l’ Australie
et l’Indonésie dans le traité de 1989 et en même temps la privation de
l'Indonésie du bénéfice des effets juridiques du principe pacta sunt ser-
vanda. On se trouve dès lors face à une requête portant sur un différend
relatif à des questions de droit objectif et de droit subjectif. L’examen des
relations entre les propositions concernant chaque type de droit montre
que les questions de droit objectif sont les motifs qui étayent la prise en
compte de questions de droit subjectif; celle-ci doit être considérée comme
la conclusion principale et finale de la partie demanderesse. Cette relation
de cause à effet entre les conclusions de la requête rappelle d’ailleurs la
distinction entre les conclusions et les fausses conclusions, telle qu’elle a
été mise en lumière par la Cour dans l'affaire des Minquiers et Ecréhous
(arrêt, C.I.J. Recueil 1953, p. 52).

Dans le présent litige, en demandant, en partie mais à titre principal, la
«nullification» des obligations conventionnelles qu’a souscrites PAustra-
lie vis-à-vis de l'Indonésie et ainsi en privant l’Indonésie du bénéfice des
effets du principe pacta sunt servanda, une décision de la Cour aurait
statué directement sur les droits de l’Indonésie. Une telle solution ne peut
être admise en droit international sans qu’il soit nécessaire de faire inter-
venir au préalable une décision portant sur la licéité de l’entrée et du
maintien de l’Indonésie sur le Territoire du Timor oriental.

Sur les questions de droit objectif, la Cour fait observer qu’il n’y a
plus lieu de statuer sur la partie de la conclusion du Portugal qui
demande que soit déclaré opposable à l’Australie le droit du peuple de
Timor oriental à l’autodétermination. L’arrêt prend acte du fait que
s’est résolue, en cours d’instance, la contestation dans les relations entre
les deux Parties relative à ce point; mais en agissant ainsi, la Cour ne
s’est-elle pas privée de l’occasion d’indiquer les précisions qu’elle enten-

46
133 TIMOR ORIENTAL (OP. IND. RANJEVA)

dait fixer au sort de sa compétence dès lors que se posait un contentieux
de droit objectif?

A l’examen, l’accord de principe intervenu entre le Portugal et l’Aus-
tralie qui porte sur le droit du peuple de Timor montre, de leur part,
l'acceptation d’une norme de droit international, l'expression de la convic-
tio juris dont il faut dégager les conséquences de droit, tant vis-à-vis de la
partie demanderesse que de la partie défenderesse. En prononçant le non-
lieu, l’arrêt s’est abstenu de statuer sur une contestation toujours pen-
dante entre les Parties: les conséquences juridiques de l’accord de prin-
cipe portant sur le droit à l’autodétermination du peuple de Timor;
l'arrêt aurait dû le faire en montrant la nécessité d’une décision préalable
pour statuer sur cette question de droit objectif, ce qu’il ne fait pas.

Mais la Cour pouvait-elle, dans le cadre de l’interprétation qu’elle s’est
donnée de la jurisprudence de l’Or monétaire, aller au-delà d’un simple
constat par voie judiciaire d’une situation de fait dont elle ne tire pas les
conséquences de droit?

A mon avis, les difficultés auxquelles devait faire face la Cour résul-
taient du fait que la summa divisio entre parties et tiers dans un acte inter-
national était délicate à établir: l'Australie représente le centre de gravité
de l’ensemble. Mais est-il réaliste de considérer cet Etat comme un tiers
absolu, relevant de la catégorie résiduelle extérieure au cercle des Parties:
le Portugal vis-à-vis du traité de 1989 et l'Indonésie vis-à-vis de l’arrét?
Cette approche frappée au coin du réalisme révèle les limites d’une vision
(abstraite et) théorique du principe de l’effet relatif des conventions et de
la chose jugée.

Le réalisme, dans une affaire aussi délicate, aurait dû amener la Cour à
offrir aux acteurs un cadre juridique approprié pour assurer la maîtrise
des effets pervers d’un acte juridique ou d’une situation. En agissant de la
sorte, la Cour ne s’occuperait pas de choisir entre les mesures pratiques
que les Etats intéressés ou les organes compétents de l'Organisation des
Nations Unies peuvent prendre pour résoudre le problème plus général
du Timor oriental. En statuant sur les conclusions afférentes aux ques-
tions du fond de la procédure, la Cour aurait pu préciser la portée de la
jurisprudence de la décision préalable dans ses rapports avec les multiples
facettes qui ont retenu l’attention des deux Parties litigantes et exclure les
possibilités d’erreur d’interprétation de l’arrêt.

Il s'agissait d’un exercice difficile, mais auquel une solution pouvait
être apportée, dans la mesure où le dispositif lui-même ne faisait pas pro-
blème. Mais en traitant de ces difficultés la Cour fixe le cadre du déve-
loppement du droit international et exerce une de ses principales missions
que sir Robert Jennings décrit dans les termes suivants:

«Les tribunaux ad hoc peuvent régler des différends spécifiques,
mais la fonction de l’«organe judiciaire principal des Nations Unies »
doit comprendre non seulement le règlement des différends, mais
également le développement scientifique du droit international géné-

47
134

48

TIMOR ORIENTAL (OP. IND. RANJEVA)

ral ... Il n’y a donc rien d’étrange à ce que la Cour internationale de
Justice s’acquitte d’une fonction analogue pour la communauté inter-
nationale.» (Sir Robert Jennings, «The Role of the International
Court of Justice in the Development of International Environmental
Protection Law», Review of European Community and International
Environmental Law, vol. 1, 1992, p. 242.)

(Signé) Raymond RANIJEVA.
